Chalmers, J.,
delivered the opinion of the court.
The complicated facts set forth in the bill, which is demurred to, rpay, for the purpose of adjudication, be compressed into the following statement. In 1866, Lacey Williams, for the purpose of defrauding his minor niece, Mary Ellen Green, to whom he was largely indebted, sold his entire estate, and by collusion with his brother, Sampson Williams, invested the *55proceeds in the purchase of certain outstanding notes of his brother, which were in the hands of one Gibbons. The notes, though bought by Lacey Williams, were nominally transferred to Margaret Williams, the insane wife of Sampson, the latter executing a trust-deed to secure them on a large tract of land owned by him, reciting in the instrument that the notes were the property of his wife. At the same time, and as part of the scheme, Sampson verbally gave to Lacey one hundred acres of the land and put him in possession of the same, though without any written evidence of title.
The notes remaining unpaid, as was contemplated by the brothers, a sale took place under their trust-deed, and the land was noininally sold to Margaret Williams, to whom the trustee executed a deed to the entire tract. Things remained in this condition, Lacey occupying the hundred acres assigned to him, and Sampson and wife the remainder, until Lacey, Sampson, and Margaret successively died, all of them childless and intestate. After the death of Margaret her heirs at law sold the land to defendant Hall, who now holds and occupies it.
But previous to the death of any of the parties, suit had been brought and judgment rendered in favor of the niece, Mary Ellen Green, suing by her guardian against Lacey Williams for more than $20,000. This judgment was rendered in the Circuit Court of the United States of the Southern District of Mississippi, sitting at Jackson. Hall’s purchase from the heirs of Margaret Williams was some years subsequent to this judgment, which, however, had not then nor has it since been enrolled in Issaquena County, where the land is situated. Several executions, were issued on the judgment, one of which was returned as having been levied on this land, but no.sale of it was attempted. The judgment plaintiff having come of age and married, and despairing of recovering anything'upon her judgment, at length, in 1879, sold it for a mere pittance to Mrs. Gibbons, the principal complainant in this bill. The bill, which was filed in 1880, more than seven years after the rendition of the judgment, seeks to reach and *56subject the laud to the payment of the judgment as being equitably the property of Lacey Williams’ estate. It is not pretended that he ever owned the land in such way that it could be the subject of the lien either of the judgment or levy ; but the claim is that he had a beneficial interest in it, which a court of chancery can reach and subject. Manifestly this cannot be done as to the one hundred acres to which Lacey Williams never had any paper title or contract for title. Whatever might be the right of Lacey Williams’ creditors against the estate of Sampson, because of the reception by the latter of the property of the former, in secreting it from his creditors, certainly there is no method by which the heirs of Margaret Williams, or their vendee Hall, can be compelled to cany out the parol agreement to convey the land, if such contract was ever made, which the bill does not aver.
As' to the balance of the land covinously conveyed to Margaret Williams, and by her heirs sold to defendant Hall, there would ordinarily be a remedy; but two considerations stand in the way in the present case. The judgment was never enrolled in the county where the land is situated, and the settled doctrine of this court is that judgments of the Federal coui'ts have no lien in this State except in the counties in which they have been rendered or enrolled.
The land was not subject to a levy under a judgment against Lacey Williams, who had nothing but an equity in it ; but even if it had been, no levy was made upon it until after the purchase by defendant Hall. If, therefore the laud had been the actual property of Lacey Williams, Hall would have gotten a perfect title by his purchase. Being equitable assets, however, the right to subject them did not depend upon the lien, which could not exist, but upon some complicity or knowledge upon the part of Hall of the fraud practised upon the judgment-creditor. There is an attempt to charge such knowledge, but it is insufficient. It is only averred, as to Hall, that he knew that Sampson Williams’ wife was insane and that he owed her nothing. It is not charged that he knew of *57the creditors’ rights ; nor, indeed, that he knew that Lacey Williams was indebted at all, or that he was engaged in an attempt to defraud anybody.
But even if these charges had been made the bill cannot be maintained. More than seven years intervened between the rendition of the judgment and the filing of the bill and conse-quenty it constituted no lien on any property of any sort. It was valueless except as affording the basis for the issuance of executions or the bringing of a new suit. Buckner v. Pipes, 56 Miss. 366.
Where the lien of a judgment is gone a court of equity will not lend its aid to enforce it, as to the legal estate of the debtor, then or previously owned, and by a parity of reasoning, where the time which will bar it as to the legal estate has elasped, the court will decline to lend its sanction to the attempt to reach equitable assets. Fleming v. Grafton, 54 Miss. 79 ; Partee v. Matthews, 58 Miss. 140.
Decree reversed, demurrer sustained, and bill dismissed.